—_—

 

 

 

Case 5:20-cr-00040-JA-PRL Document 97 Filed 02/09/21 Page 1 of 2 PagelD 267

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF FLORIDA
OCALA DIVISION

UNITED STATES OF AMERICA

VS. CASE NO. 5:20-cr-40-JA-PRL
JOSEPH SAMUEL CATALANO

 

ORDER

THIS CAUSE is before the Court on Defendant’s Motion to Wear Civilian
Clothes at Sentencing and Motion for Release from Custody Before Sentencing
Hearing based on a change in circumstances (Doc. No. 94, filed February 1,
2021) and the Government Response in Opposition (Doc. No. 96, filed February
5, 2021).

Upon consideration of the above, Defendant’s Motion (Doc. No. 94) is
DENIED. Counsel for the defendant may contact the United States Marshal’s
Service regarding their policies.

w
DONE and ORDERED in Orlanda la, on February 7 2021.

   

 

JOHN ANTOON II
United States District Judge

 
oe

Case 5:20-cr-00040-JA-PRL Document 97 Filed 02/09/21 Page 2 of 2 PagelD 268

 

 

Copies furnished to:

United States Marshal

United States Attorney

United States Probation Office
United States Pretrial Services Office
Counsel for Defendant

Joseph Samuel Catalano

 
